DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/31/2021 has been entered.

Claim Status
	The amendment of 03/31/2021 has been entered. Claims 1-4, 11, 15, 19, 28, 34, 42-43, 50-51, 57, 65, 67, 69, 72, 77, 80, 86, 89-90, 95, and 99-101 are currently pending in this US patent application and were examined on their merits.

Withdrawn Rejections
	All rejections of the claims under 35 U.S.C. 103 as being unpatentable over Crine in view of Kishnani as set forth in the previous Office action are withdrawn in light of 

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Todd Armstrong on 04/14/2021.

IN THE CLAIMS:
In claim 72, lines 8-9, please omit ‘dental carries’ and replace with –dental caries--.

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance:

The closest prior art to the claimed invention is found in the teachings of Crine and Kishnani, as discussed in the previous Office action. However, these references do not teach the performance of all of the diagnostic tests required by amended claim 1 on HPP patients receiving sALP treatment. As such, the claims are free of the prior art.



Conclusion
Claims 1-4, 11, 15, 19, 28, 34, 42-43, 50-51, 57, 65, 67, 69, 72, 77, 80, 86, 89-90, 95, and 99-101 are allowed.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers, whose telephone number is (571)272-2897.  The examiner can normally be reached on Monday-Friday, 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        04/14/2021